Order entered October 24, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-01169-CR

                          ANDRES DANIEL VERA, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. F-1576839-I

                                          ORDER
      The State’s second motion for extension of time to file brief is GRANTED. The State’s

brief is DEEMED filed October 20, 2017.


                                                   /s/   DAVID L. BRIDGES
                                                         PRESIDING JUSTICE